Exhibit 10.1 

 



LL-GEN-USELOGO-Hardwood BW [image_001.jpg]   3000 John Deere Road, Toano,
VA  23168
Phone: (757) 259-4280.● Fax:  (757) 259-7293
www.lumberliquidators.com    



 

March 17, 2017

 

 

 

VIA EMAIL (______________)

 

Mr. Timothy J. Mulvaney

 

____________________

 

____________________

 

Re: Offer Letter

 

Dear Tim:

 

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators" or the "Company"). The details of our offer are
as follows:

 

·Title: Senior Vice President, Chief Accounting Officer

·Location: Toano/Richmond, Virginia

·Reports to: Chief Financial Officer

·Start Date: June 5, 2017 (unless changed upon mutual agreement between you and
Marty Agard)

·Annual Base Salary: $250,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This is subject to change. We strongly encourage employees to
receive their pay via direct deposit.

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 40% of your annual base salary, with the opportunity
to earn a maximum of 150% of your target payout based on Lumber Liquidators'
performance against certain financial objectives. For 2017, any earned bonus
payout will be pro-rated for your date of hire in 2017. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

·Equity: Lumber Liquidators will recommend to the Compensation Committee of its
Board of Directors that you receive an award of equity with a total cumulative
value of $100,000. The Company will recommend that 50% of such award be options
and 50% be restricted stock. The valuation of the options will be made using the
Black-Scholes-Merton method as of the date of award and the valuation of the
restricted stock will be made using the fair market value of the shares on the
grant date. If approved by the Compensation Committee, any award will be granted
under, subject to and governed by the Lumber Liquidators Holdings, Inc. Amended
and Restated 2011 Equity Compensation Plan, and shall be evidenced by a grant
agreement. The agreement will specify, among other things, the vesting schedule,
consequences of termination of employment and other applicable terms and
conditions. The vesting schedule of the options will be as follows: beginning on
the first anniversary of the grant date, 25% of the grant will vest on
anniversary of the grant date for a period of four (4) years. While it is
expected that the Compensation Committee will next award equity three (3)
business days after the Company publicly announces its financial results for
Q3-2017, the timing and amount of any such award to you is subject to your
actual start date of employment and to the absolute discretion of the
Compensation Committee and the Board of Directors. As an employee, you will be
subject to the expectations and restrictions of Lumber Liquidators' Insider
Trading Policy, a copy of which is provided at the time of hire and is available
upon request to Human Resources.

 



  1

 



 

·Severance Benefit: If your employment with Lumber Liquidators is terminated by
the Company without "Cause" (as defined in the applicable agreement) within
eighteen (18) months of your actual hire date and provided you have executed (i)
a severance benefit agreement propounded by and acceptable to the Company within
30 days of your actual hire date, and (ii) a General Release and Waiver as
provided in such agreement, the Company will pay you severance in the form of
salary continuation in the amount equivalent to your base salary in effect as of
your termination date for fifty-two (52) weeks, subject to standard payroll
deductions and withholdings. The Company will also pay, for a period up to
fifty-two (52) weeks, a portion of the COBRA premium cost such that Employee’s
premium payment does not exceed what Employee would otherwise have paid if
Employee were employed.

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those
plans. During your orientation, you will be given more information regarding
these plans and a copy of our benefits summary in effect at your time of hire.
Following your first day of employment, you will also be able to access the full
Benefits Guide in effect on our Company intranet.

·Paid Time Off (PTO):  Per the terms and conditions of the Lumber Liquidators
Paid Time Off (“PTO”) Policy, you will be eligible to accrue up to a maximum of
160 hours of PTO annually and thereafter until your service milestones result in
a higher annual accrual amount. Your 2017 accrual will be pro-rated based on
your actual date of hire in 2017.

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, (2) executive background verification, (3) your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (4) your
ability to show that you are eligible to work in the United States.

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you on your first day.

 



  2

 

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and the Incorporated Documents, all in their entirety, no later
than March 28, 2017 to me via email to ____________, or via confidential fax to
______________. By signing this offer, you are, among other things, representing
to Lumber Liquidators that there are no legal or equitable agreements or
restrictions that would prevent, limit, impair or otherwise compromise your
ability to comply with the terms of this offer and perform on behalf of Lumber
Liquidators.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 

If you have questions regarding any of the above, please feel free to contact me
by telephone at ___________ (office) or _____________ (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,

 

/s/ Sandra C. Whitehouse

 

Sandra C. Whitehouse

Chief Human Resources Officer

 



 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.



 



Signature: /s/ Timothy J. Mulvaney              Date:
      3/22/17                                           Timothy J. Mulvaney  



 

Cc: Marty Agard, Chief Financial Officer

 



Attachments: Confidentiality, Non-Solicitation and Non-Competition Agreement
                        Annual Bonus Plan for Executive Management
                        Severance Benefit Agreement  



  

  3



 

 

